DETAILED ACTION
The communication dated 12/20/2019 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 17-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel U.S. Publication 2012/0139399 (henceforth referred to as McDaniel).
As for claim 1, McDaniel teaches a washing appliance (paragraph [0021]; Fig. 1: part 10), equivalent to the claimed dish treating appliance, for treating dishes according to an automatic cycle of operation, washing appliance 10 comprising: a tub (paragraph [0022]; Fig. 1: part 14) having at least a rear wall, a bottom wall (paragraph [0023]; Fig. 2: part 44), and a pair of opposing side walls (paragraph [0022]; Fig. 2: parts 28 and 32) and at least partially defining a wash chamber (paragraph [0022]; Fig. 1: part 16), equivalent to the claimed treating chamber, with a front opening (paragraph [0022]; Fig. 1: part 18), equivalent to the claimed access opening; rail assemblies (paragraph [0022]; Fig. 2: parts 26 and 30), equivalent to the claimed rail mounting assembly, comprising a pair of vertical supports (paragraph [0028]; Fig. 2: part 82), equivalent to the claimed rail mounting braces, each vertical support 82 biased outwardly against a different one of opposing side walls 28 and 32 (paragraph [0028]; Figs. 2 and 4); horizontal rails (paragraph [0028]; Fig. 2: part 84), equivalent to the claimed rail assembly, mounted to each vertical support 82; and an upper rack (paragraph [0022]; Fig. 1: part 36), equivalent to the claimed dish rack, slidingly mounted to rail assemblies 26 and 30 for movement in and out of wash chamber 16 relative to front opening 18 (paragraph [0022]; Figs. 2 and 4).
As for claim 3, McDaniel further teaches that each of vertical supports 82 comprises a first portion extending along at least a portion of the one of opposing side walls 28 and 32 and a second portion extending along at least a portion of the rear wall (Figs. 1-4).
As for claim 17, McDaniel teaches a washing appliance (paragraph [0021]; Fig. 1: part 10), equivalent to the claimed dish treating appliance, for treating dishes 
As for claim 18, McDaniel further teaches that each of vertical supports 82 is biased against the different one of opposing side walls 28 and 32 (paragraph [0028]; Figs. 2 and 4).
As for claim 19, McDaniel further teaches that each of vertical supports 82 abuts the different one of opposing side walls 28 and 32 (paragraph [0028]; Figs. 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel U.S. Publication 2012/0139399 (henceforth referred to as McDaniel).
McDaniel teaches the features as per above.
As for claim 2, McDaniel differs from the instant claims in failing to teach that vertical supports 82 abut and are supported by bottom wall 44. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie
As for claim 20, McDaniel further teaches that each of vertical supports 82 are retained between a different one of the second set of rail assemblies 26 and 30 and the different one of opposing side walls 28 and 32 (paragraph [0028]; Figs. 2 and 4).
McDaniel differs from the instant claims in failing to teach a second set of rail assemblies 26 and 30 mounted to side walls 28 and 32 and positioned above rail assemblies 26 and 30. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel U.S. Publication 2012/0139399 (henceforth referred to as McDaniel) in view of Banta et al. U.S. Publication 2008/0129168 (henceforth referred to as Banta).
McDaniel teaches the features as per above. McDaniel differs from the instant claims in failing to teach at least one cross brace extending between the second portions of vertical supports 82.
Banta, however, teaches a similar dishwasher system (paragraph [0016]; Fig. 1: part 100), equivalent to the claimed dish treating appliance. Banta teaches a stabilizing bar (paragraph [0023]; Fig. 4: part 196), equivalent to the claimed at least one cross brace extending between the second portions of the rail mounting braces.
.

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711